Citation Nr: 0811258	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO. 07-13 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from November 1945 to 
October 1947 and from January 1951 to September 1952.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision which denied the 
veteran's claim of entitlement to service connection for 
tinnitus. In that decision, the RO did grant service 
connection for bilateral hearing loss disability for which it 
assigned a noncompensable rating, effective February 9, 2006. 
The veteran disagreed with those decisions, and the RO issued 
him a Statement of the Case with respect to two issues: 
Entitlement to service connection for tinnitus and 
entitlement to a compensable rating for bilateral hearing 
loss disability. However, in his substantive appeal, VA Form 
9, received by the RO in May 2007, the veteran stated that he 
was only appealing the issue of entitlement to service 
connection for tinnitus. Consequently, the Board will confine 
its decision to that issue.

In March 2008, the veteran had a hearing at the RO before the 
Veterans Law Judge whose name appears at the end of this 
decision. During that hearing, the veteran testified that his 
service-connected hearing loss disability had gotten worse. 
In support of that testimony, he submitted a report of 
audiologic testing which had been performed in November 2007 
by L. D. L., Au.D. Such testimony and evidence essentially 
constituted a new claim for an increased rating for bilateral 
hearing loss disability. That claim has not been certified to 
the Board on appeal nor has it otherwise been developed for 
appellate purposes. Therefore, the Board has no jurisdiction 
over that claim, and it will not be considered below. 
38 U.S.C.A. § 7104(a) (West 2002 and Supp. 2007); 38 C.F.R. 
§ 20.101 (2007). However, it is referred to the RO for 
appropriate action.

In March 2008, the undersigned Veterans Law Judge granted the 
veteran's motion to have his case advanced on the Board's 
docket.




FINDING OF FACT

Tinnitus is not currently demonstrated.


CONCLUSION OF LAW

Tinnitus is not the result of disease or injury incurred in 
or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim 
for service connection for tinnitus. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
veteran of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. In addition, VA must advise a 
veteran to provide any additional evidence in his possession 
that pertains to the claim. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121.

In March 2006, the RO provided timely notice to the veteran 
regarding the information and evidence necessary to 
substantiate service connection claims, as well as specifying 
the information and evidence to be submitted by him, the 
information and evidence to be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claim.

Later in March 2006, the RO timely notified the veteran that 
once service connection for a particular disability had been 
established, a disability rating would be assigned in 
accordance with the criteria set forth in the VA schedule for 
evaluating disabilities. 38 C.F.R. Part 4. The RO also 
notified the veteran that an effective date for the award of 
benefits would be assigned and would be based, generally, on 
the date of the receipt of the claim for benefits or when the 
evidence showed a level of disability that supported a 
certain rating under the rating schedule. See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
information and evidence necessary to support his claim for 
service connection for tinnitus. The claims file contains the 
veteran's service medical records; records of the veteran's 
treatment performed by or through S. A., D.O., from November 
1989 through November 2005; records reflecting the veteran's 
treatment at Morgan Plant Mease Health Care in September 
1996; the report of an April 2006 VA audiologic examination; 
records reflecting the veteran's treatment by L. D. L, Au.D. 
in November 2007; and the transcript of the veteran's hearing 
held before the undersigned Veterans Law Judge in March 2008. 
Indeed, it appears that all relevant evidence identified by 
the veteran has been obtained and associated with the claims 
folder. He has not identified any outstanding evidence which 
could be used to support his claim. As such, the record has 
been fully developed, and it is difficult to discern what 
additional guidance VA could provide to the appellant 
regarding what further evidence he should submit to 
substantiate his claim. Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). 

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of his claim of service connection for tinnitus. See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (development 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided). Accordingly, the Board will proceed to the 
merits of the appeal. 

Analysis

The veteran contends that his tinnitus is primarily the 
result of his exposure to the sound of artillery fire during 
service. He states that he has had ringing in his ears since 
that time; and, therefore, he contends that service 
connection for tinnitus is warranted. 

After reviewing the evidence on file, the Board finds that a 
current diagnosis of tinnitus has not been established. 
Therefore, service connection is not warranted.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992).
During his hearing in March 2008, the veteran testified that 
since his assignment to a field artillery unit, he had 
experienced ringing in his ears. He further testified that 
following service, he had worked in electronics and had not 
had significant noise exposure. Therefore, he concluded that 
the ringing in his ears was due to service.

The veteran's testimony regarding his assignments in service 
and his occupation after service are generally corroborated 
by other evidence of record. However, there is no competent 
evidence that the veteran had tinnitus in service. Moreover, 
even if he has tinnitus now, the preponderance of the 
evidence is negative for a nexus to service or continuing 
symptomatology since service. 

Although the veteran has been treated or examined for hearing 
loss disability since November 1989, there is no competent 
evidence that he ever complained of tinnitus. In fact, during 
treatment by or through Morton Plant Mease Health Care and S. 
A., D.O., in September 1996 and September 1997, the veteran 
specifically denied having tinnitus. Moreover, during a VA 
audiologic examination in April 2006, the examiner noted that 
tinnitus was not present. Therefore, while the veteran may be 
competent to report continuing symptomatology since service, 
the preponderance of the evidence of record tends to diminish 
the credibility of those allegations. See, e.g., Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (The Board has 
the authority to discount the weight and probity of evidence 
in the light of its own inherent characteristics and its 
relationship to other items of evidence.) In fact, the record 
is completely negative for a diagnosis of tinnitus. Without a 
diagnosis, the veteran's testimony is of no force or effect 
in resolving the claim in his favor. 

Finally, the Board notes that the veteran did not file his 
initial claim of entitlement to service connection for 
tinnitus until February 2006, more than fifty years after his 
discharge from service. While not dispositive of the issue, 
such a delay further suggests that the veteran did not have 
continuing manifestations of tinnitus since service. This is 
particularly true in light of the fact that he has long known 
the procedure, generally, for filing such a claim. Indeed, he 
has been represented by a service organization since shortly 
after service, and has filed claims for service connection 
for various other disabilities since that time, one of which 
was successful. Such circumstances suggest that had the 
veteran had tinnitus since service, he knew or should have 
known how to file a claim for service connection.

In light of the totality of foregoing evidence, the Board 
finds that the veteran did not have evidence of tinnitus in 
service, that he did not have continuing manifestations of 
tinnitus since service, and that he does not now have a 
diagnosis of tinnitus. As such, he cannot meet the criteria 
for service connection. Accordingly, the appeal must be 
denied.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


